Title: From George Washington to Thomas Peter, 18 July 1799
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 18th July 1799

Enclosed are Notes for two hogsheads of Tobacco—as below—Nanjemoy Warehouse, paid me for Rent. If you can sell them in George Town it would oblige me; either for Cash, or on a moderate credit. If you cannot, they may be returned, or retained until I come up to the meeting of the Potomac Company the first Monday (5th day) of next Month in George Town.
I earnestly hope that this meeting will be full, & effectual; for, in my opinion it has become indispensable. All here are well, & unite with me in best wishes for you and yours. I am—Dear Sir Yr Obedt & Affe. Servt

Go: Washington

